Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/06/2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden in examination of the groups together, and because the International Search Authority   This is not found persuasive because the burden lies in examining multiple, distinct inventions.  Furthermore, merely because the ISA did not find a lack of unity of invention does not mean that unity of invention is present.  Even if full faith and credit were to be given to the examiner of the ISA, clearly, as shown below, there can be no unity of invention because there is no contribution over the prior art.  Examiner further notes that Inventions I through IV are not drawn to only one of the combination of categories set forth in 37 C.F.R. §1.475(b), because groups II and III constitute additional, different products.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 22, 25, 26, 28-32, 34, and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2021.
Specification
The disclosure is objected to because of the following informalities: on page 15 lines 12 and 13, “dipentarythritol” should be “dipentaerythritol”.
These typographical errors are not taken to be exhaustive.  Applicant is encouraged to thoroughly review the specification for other typographical errors and correct any that are present.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  “dipentarythritol” in lines 5 and 6 should be “dipentaerythritol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 6, 12-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudl et al. (WO2017/044334—hereinafter “Sun”) in view of Gaudl et al. (US2017/0022318).   	Regarding claim 1, Sun discloses “a chlorine-free (there is no disclosure of the presence of any chlorine), electron-beam curable composition (paragraphs 27 and 59) for offset printing (paragraph 2), comprising:  	- 10-40% of one or more acrylate monomers (paragraph 74);  	- 5-30% of one or more acrylate oligomers (paragraph 86);  	- 5-30% of one or more chlorine-free inert resins (paragraph 73); 	- 5-30% of one or more acrylated vegetable (soy, linseed, or castor) oil (paragraphs 86 and 87).” 	Examiner notes that paragraphs 86 and 87 allow for up to 10 wt% of acrylate oligomers, and that there can be more than one type, and that acrylates can be epoxidized.  Thus, Examiner interprets the disclosure of paragraph 86 to include 5% of an acrylate oligomer, and 5% of an acrylated vegetable oil.   	Sun fail to specifically mention that the acrylated vegetable oil is an acrylated epoxidized vegetable oil.  However, Gaudl et al. also disclose, in almost identical wording, in a similar composition, that acrylated oligomers can also include acrylated soy, linseed, or castor oil, and that acrylates can be epoxidized (paragraphs 71 and 72).  Gaudl et al. also fail to specifically mention, in the general description, that the oil is an acrylated epoxidized vegetable oil, but in Example 5, the vegetable oil is “acrylated epoxidized vegetable oil.”  Thus, Examiner asserts that, based on the broad disclosure of Gaudl et al., from the genus of “acrylated soy oil” and the genus of “epoxy acrylates,” one having ordinary skill in the art could at once envisage the species “acrylated epoxidized vegetable oil.”  prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use acrylated epoxidized vegetable oil as the acrylated vegetable oil in the composition of Sun because it has been shown to be suitable in the art for the purpose.  
 	Regarding claim 6, the claim is drawn to an intended use of the composition.  The composition of Sun is more than capable of being used as a primer for offset printing. 	Regarding claim 12, the claim is also drawn to an intended use of the composition. The composition of Sun is more than capable of being used as a first-down ink for offset printing.  Furthermore, Sun discloses in paragraph 97 that extenders such as calcium carbonate, magnesium carbonate, or silica can be included.  These would result in the composition having a “white” appearance. 	Regarding claim 13, only that which is optional is claimed.  Therefore, nothing is recited which defines over the composition of Sun.
 	Regarding claim 14, Sun further discloses “wherein the composition does not contain any photoinitiator (paragraph 91).” 	Regarding claim 15, Sun further discloses “the one or more acrylate monomer is selected from the group consisting of ethoxylated tarimethylol propane triacrylate, propoxylated glycerol triacrylate, propoxylated diglycerol tetraacrylate, ditrimethylol propane tetraacrylate, pentaerythrithol tetraacrylate, ethoxylated pentaerythrithol tetraacrylate, propoxylated pentaerythrithol tetraacrylate, dipenterythritol -4- pentaacrylate, pentaerythritol hexaacrylate, ethoxylated dipenterythritol hexaacrylate, and combinations thereof (paragraph 74).” 	Regarding claim 16, Sun further discloses “wherein the one or more acrylate oligomer comprises an aliphatic acrylated polyurethane (paragraph 87).”  Examiner notes that “aliphatic acrylated polyurethane” is a species of the genus “acrylated polyurethane” disclosed by Sun, and further asserts that one having ordinary skill in the art could at once envisage the acrylated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853